Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 29, 2020

                                      No. 04-19-00807-CV

                         IN THE INTEREST OF J.M.T., A CHILD,


                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00140
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the January 9, 2020 order terminating Dad’s parental rights,
the appellate record was complete when a supplemental record containing the trial court’s order
was filed on January 23, 2020.
       Appellant Dad filed a brief before the appellate record was complete. On January 23,
2020, he filed a motion for a seven-day extension of time to file his amended brief, until January
30, 2020, and he filed his amended brief on January 27, 2020.
       Appellant Dad’s motion is GRANTED. His amended brief is deemed timely filed.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court